Title: To George Washington from Moses Stebbins, 23 February 1790
From: Stebbins, Moses
To: Washington, George



Wilbraham [Mass.] Febr. 23–1790

The Humble Petetion of Moses Stebbins of Wilbraham Originally Part of Springfield County of Hampshire and Commonwealth of Massachusetts
To yr Excellency George Washington Esqr. Presidant of the United States of America
Hond Sr, Being Inform’d of yr Excellencys Generous Dispsition—I Presume ask a Favour of yr Excellency—and that your Excellency May Not Be Impos’d Upon, I Will Give yr Excellency a True account of My Circumstances, I am a Man of a Small Interest, and a Large Family—I owe one Hundred Pounds of Money—and How I Came to Owe So Much, I Will Relate to yr Excellency, Which is as Follows—(viz.) In the Year 1773, I With Two of My Neighbours, Bought Some Land, of Mr Wm Burnet Brown of Vergenia—My Part of Which Was a Little upward Fifty Pounds—the War Soon Commenc’d, Which Engros’d all Our attention—My Sons Which Were Seven, Were Early Call’d into the War—one to Roxbury—one at Tycontaroga—one at West Point—one to the White Plains—one To Providence—two to Guard Stores at Springfield &c. &c. all this While the Bond Was out of the Way—the Payment of My Sons Wages Postpon’d, the Money So Deprciated that it Came to Little—one Instance as a Specimen I Will Give—one of My Sons Had four Months Wages Due Which Was £20, Continental Money, Which When Consolidated Was But Twenty two Shillings and Eight Pence—thus was I Disapointed—Now the Bond is Brought up With Compound Interest for 8—or, 9 year Which Has Doubled the Sum—Money is Exceeding Scarce, Nothing Will Be accepted

But Hard Money—⟨illegible⟩ Still (If any thing Can Be worse) ⟨illegible⟩.
To Evince the truth of the foregoing (Since I am a Stranger to you, Tho’ My sons Have Seen yr Excellency often) I Will Produce the Testimony of Two Captins Bolonging to the Same Town and Parish that I Do Which is as follows. We the Subscribers Inhabitants of the Town of Wilbraham, and Neighbours to yr above Petetioner—Do Testify that the above Representation is True, and a man of Honesty and Industry.

Phinihas Stebbins
Paul Langdon


I Could Have the Testimony of Numbers More If Need Be If yr Excellency Should See Meat to Exercise any Charity Toward Me under My Difficulty and Distress, Be Pleas’d to Commit it to the Care of Mr James Warner Conducter of the Mail—and yr Excellency Will Relieve one in Great Distress—and Much Oblige yr Faithful Subject and Humble Sert


Moses Stebbins
